Citation Nr: 0510537	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  03-10 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a back disorder, 
claimed as the residual of a back injury.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The veteran served on active duty from March 1960 to March 
1963.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
the Department of Veterans Affairs (VA) Regional office in 
Detroit, Michigan (RO).


FINDINGS OF FACT

1.  There is no evidence of a back injury or back disorder 
during the veteran's active military service.

2.  There is no medical evidence linking any current back 
disorder to the veteran's military service.


CONCLUSION OF LAW

A back disorder was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 101(16), 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The RO provided the veteran the required 
notice with respect to his claims in a letter dated June 
2002.  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained all the relevant records 
related to the veteran's claims for service connection.  
Thus, VA's duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

II.  Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

The veteran claims entitlement to service connection for a 
back disorder.  He claims that he injured his back and 
incurred a back disorder as a result of being involved in a 
motor vehicle accident during service.  In the alternative, 
he has asserted that he developed a back disorder from 
injuries incurred as a result of serving as a paratrooper 
during active service.  

The veteran's discharge papers, DD 214, reveal that he 
separated from active service in March 1963.  This document 
also confirms that the veteran earn a "parachutist badge."  
The veteran's service separation examination was conducted on 
January 23, 1963.  The veteran's spine was evaluated as 
"normal," with no abnormalities noted by the examining 
physician.  Thereafter, the service medical records reveal 
that on January 30, 1963, the veteran was involved in a motor 
vehicle accident.  The veteran was driving a 3/4-ton truck 
which skidded and turned over.  He was thrown from the 
vehicle.  He was treated for a laceration to the right ear, a 
contusion of the right facial area, and a contusion of the 
left thigh.  X-ray examination of the left leg did not reveal 
any fracture.  There was no indication in the service medical 
records that the veteran injured his back in this accident.  

Subsequent to service discharge, a VA examination of the 
veteran was conducted in February 1980.  The veteran denied 
experiencing low back pain, and x-ray examination of the 
veteran's pelvis and right hip did not reveal any 
abnormalities.  A November 2000 VA neurology treatment record 
reveals that musculoskeletal evaluation of the veteran at 
that time was "unremarkable."  An April 2001 VA treatment 
record reveals that the veteran suffered a post-service 
injury in 1976 when he fell down some stairs.

In October 2001, the veteran reported having chronic low back 
pain and hip pain.  The veteran reported that fixation 
hardware for a left femur and tibia-fibula fracture gave him 
an abnormal gait.  The veteran indicated that he had 
"problems since paratrooper in service."  

In October 2001, x-ray examination of the veteran's spine was 
conducted.  The VA radiology report reveals that there were 
mild degenerative changes in the lower thoracic spine and 
osteophytes at L1-L2.  Vascular calcification was also noted.  

VA medical records reveal that the veteran was admitted for 
inpatient treatment in May 2002 for back pain.  Computerized 
tomography (CT) of the veteran's back was conducted and 
reveled soft tissue involvement with aortic aneurysm.  
Ultimately, the diagnosis was mycotic aneurysm and surgery 
was conducted.  

In May 2003, the veteran presented sworn testimony at a 
hearing conducted before the RO.  The veteran testified that 
he injured his spine either in the truck accident in the last 
few months of service, or as a result of injury during 
parachute training.  He also testified that he sought 
treatment for back pain intermittently over the years, but 
that there were no records showing medical treatment between 
service and the VA records beginning in approximately 2000.  

The preponderance of the evidence is against the veteran's 
claim for service connection for a back disorder as a result 
of an injury during active service.  The evidence of record 
reveals that the veteran was a parachutist during service and 
that he was injured in a motor vehicle accident approximately 
2 months before he separated from service.  However, there is 
no evidence showing that either resulted in an injury to the 
veteran's spine.  A VA medical examination report dated in 
1980 reveals that the veteran denied having low back pain.  
The first, and only, evidence of any back disorder is an 
October 2001 VA x-ray examination report showing some 
degenerative changes of the spine.  The veteran was treated 
for back pain in May 2002 but the diagnosis was of a mycotic 
aneurysm which was treated surgically.  There is no competent 
medical evidence which relates any current back disorder to 
the veteran's military service, the in-service truck 
accident, or the veteran's being a parachutist during 
service.  As such, service connection is denied.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the claim for service connection for 
hypertension, the doctrine is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a back disorder is denied.  



	                        
____________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


